WENTWORTH, Judge,
dissenting from denial of rehearing.
I would grant rehearing and amend that portion of the opinion regarding the surety’s state sales tax liability so as to delete our instruction that the receiver be credited for payments made for taxes accruing before the existence of the receivership. Neither the trial judge nor the parties on appeal have raised or addressed this issue, and the appropriateness of such a credit involves factual and legal issues which should be initially determined by the trial judge upon remand.